Citation Nr: 0725924	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-28 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to September 
2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).


FINDING OF FACT

The veteran's service-connected disabilities preclude her 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability (TDIU) have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for entitlement to TDIU as the Board is taking action 
favorable to the veteran by granting TDIU.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

An October 2003 VA psychiatry note stated that the veteran's 
"school difficulties result from her ongoing [post-traumatic 
stress disorder (PTSD)] symptoms interfering substantially 
with her ability to function at the level needed to 
successfully complete her course of study, which otherwise 
she would be well qualified to do."  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50, which 
contemplates serious symptoms, such as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 
46-47 (1994) (DSM-IV).

A December 2003 VA psychiatry note stated that the veteran 
was employed part time in the VA medical center pharmacy.  
The examiner assigned a GAF score of 54 which contemplates 
moderate symptoms, such as flat affect, circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers or co-workers.  See DSM-IV, 
46-47.

A January 2004 VA neurological examination report stated that 
the veteran complained of migraine headaches about 2 times 
per week for the previous 6 months.  During a migraine 
headache, she experienced an aura, a metallic taste, nausea, 
photo sensitivity, and audio sensitivity.  The headaches took 
approximately 30 minutes to become "full blown" and lasted 
from 6 to 20 hours.  The veteran reported that the day after 
a migraine, she was extremely fatigued.

A June 2005 VA neurological examination report stated that 
the veteran complained of migraine headaches occurring 6 to 8 
times per month, approximately every 3 to 4 days, and that 
they lasted for 1 to 2 days per occurrence.  The report 
stated that over the previous 6 months, the veteran had lost 
17 pounds due to nausea and prostrating headaches which 
resulted in a lack of appetite for 1 to 2 days after each 
migraine.  The report stated that the veteran

had to drop out of her college pharmacy 
program, as she was missing too much 
school.  She is working for her mother, 
who owns a medical transcription 
business, and allows her to work for her, 
with very flexible scheduling, as a 
medical transcriptionist.  She tried to 
complete her schooling with an online 
program, but was unable to complete work 
by deadlines, due to her headaches. . . . 
She states that she has missed 4-5 weeks 
of work in the last 6 months, due to 
headaches.  Which, if she wasn't working 
for her mother, she feels she surely 
would have been terminated from a job.

An October 2005 VA outpatient medical report stated that the 
veteran was working full time as a transcriptionist.

A November 2005 VA general medical examination report stated 
that the veteran lost her transcription job in October 2005 
due to frequent absenteeism.  The veteran reported that her 
work schedule was only 10 to 15 hours per week but she was 
unable to complete those hours "many times."  After 
physical examination, the examiner stated "[i]t is my 
opinion, [t]hat as far as her left ganglion cyst, right 
ganglion cyst excision, her tinnitus, and other conditions, 
of physical nature, would not preclude her from gainful 
employment."

A November 2005 VA mental disorders examination report stated 
that the veteran had worked as a medical transcriptionist, 
but missed so much work due to her pregnancy and depression 
that she lost her job.  The veteran was not working at the 
time of the report and was not sure she would be able to work 
outside her home.  The examiner stated that the veteran's 
symptoms were severe and caused significant impairment.  The 
examiner assigned a GAF of 48, which contemplates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  An addendum to the medical report 
changed the GAF to 55, which contemplates moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  See Id.

A February 2006 letter from the veteran's employer stated 
that the veteran began working for the employer in May 2003.  
The employer stated

[i]t had always been our intention for 
her to work into full-time, this was not 
accomplished.  [The veteran] was only 
able to work part-time.  We made 
accommodations for [the veteran] to work 
from her home due to her condition.  
However, due to her numerous disabilities 
and the frequency of migraines, she has 
been unable to fulfill that obligation 
and had become increasingly unreliable in 
her performance.

Due to this situation, it has become 
increasingly apparent that she is no 
longer considered employable.

In a February 2006 statement, the veteran stated that the 
October 2005 VA outpatient medical report was in error when 
it reported that she was working full-time.  The veteran 
stated that she had been working only part-time and then had 
been forced to resign.

In a March 2006 statement, the veteran stated that she was 
employed part-time at the pharmacy in a VA medical center 
from October 2003 to January 2004, and that she missed 
approximately 10 days of work during that time due to 
illness.

A June 2006 VA medical record stated that the veteran had 
"significant difficulties in both social and occupational 
functioning . . . Veteran's level of functioning tends to be 
affected by ongoing stressors which in turn affects her 
coping skills.  Which would make it difficult for her to 
procure steady employment."  The examiner assigned a GAF of 
50, which contemplates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See Id.

In a June 2006 neurological examination report, the veteran 
reported that she experienced migraine headaches 2 to 4 times 
per week with durations of 4 hours to 2 days per headache.  
The examiner stated that the veteran was

not likely to be able to get a job that 
would allow the flexibility to have work 
2-3 days per week, [as occasion requires] 
when headache free. . . . She had tried 
working at home with a transcription 
company, but was unable to look at the 
computer screen for prolonged periods, as 
that also would initiate headaches.

The impression stated that regarding the issue of 
unemployability, an opinion would only be speculative due to 
inconsistencies in the veteran's reported history.

A July 2006 VA PTSD examination report stated, in the 
assessment, that the veteran had "withdrawn into her house, 
avoiding most situations and shows a pattern of increased 
arousal.  This symptom pattern has been present for more than 
1 month and significantly impacts the [veteran's] employment, 
and social/familial functioning."  The examiner assigned a 
GAF of 50, which contemplates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See Id.  In summary, the examiner stated that the veteran 
"is significantly impacted by depression and anxiety 
symptomatology at this time and her ability to consistently 
function in full-time, competitive employment is 
significantly compromised at this point.  While having the 
potential for improvement, prognosis for significant gains 
within the next year is guarded."

Service connection is currently in effect for headaches, 
rated as 50 percent disabling, major depression with PTSD, 
rated as 50 percent disabling, tinnitus, rated as 10 percent 
disabling, decreased sensation to 2nd, 3rd, and 4th digits, 
right hand associated with scar status post excision of 
ganglion cyst, right wrist, rated as 10 percent disabling, 
and ganglion cyst, left wrist, shin splints, bilateral, scar 
status post excision of ganglion cyst, right wrist, ingrown 
right great toenail, and ingrown left great toenail, all 
rated as noncompensable.  The combined evaluation for these 
disabilities is 80 percent.  Accordingly, the veteran meets 
the percentage criteria of 38 C.F.R. § 4.16(a).

The evidence of record shows that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
her service-connected disabilities.  The medical evidence of 
record shows that the veteran's service-connected PTSD and 
service-connected migraines both significantly impair her 
ability to work.  While the evidence of record shows that the 
veteran was employed up until October 2005, the employment 
was only part-time and she was not able to maintain even this 
reduced workload.  The Board notes that the veteran's main 
employer was a transcription company owned by her mother, and 
that even with this familial connection, she was unable to 
retain her position.  The February 2006 letter from the 
transcription company stated that the veteran was "no longer 
considered employable."

The veteran's medical records substantiate this statement.  
The October 2003 VA psychiatry note stated that the veteran's 
PTSD interfered substantially with her ability to function at 
the level required for her schooling.  The June 2005 VA 
neurological examination report stated that the veteran had t 
o drop out of school due to excessive absences.  The report 
also stated that the veteran had missed 4 to 5 weeks of work 
over the previous 6 months.  The November 2005 VA mental 
disorders examination report stated that the veteran's PTSD 
symptoms were severe and caused significant impairment.  The 
June 2006 VA medical record stated that the veteran had 
significant difficulties in occupational functioning and 
would have difficulty procuring steady employment.  The June 
2006 neurological examination report stated that the veteran 
would not likely be able to get a job that would allow her to 
work around the sick time required due to her migraine 
headaches.  The July 2006 VA PTSD examination report stated 
that the veteran's ability to maintain a full-time job was 
significantly compromised.  Finally, the Board notes that the 
veteran's most recent GAF scores have been consistently 
reported as 50, which indicates serious impairment, including 
the inability to keep a job.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that preponderance of the evidence shows that the 
veteran's service-connected disabilities preclude her from 
securing or following substantially gainful employment.  As 
such, a total disability rating for compensation purposes 
based on individual unemployability is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


